Citation Nr: 0844297	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-19 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from September 1967 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 decision by the RO 
which denied service connection for PTSD  


FINDINGS OF FACT

1.  There is no independently verifiable evidence that the 
veteran engaged in combat with the enemy during military 
service.  

2.  Objective evidence of an in-service stressor sufficient 
to support a diagnosis of PTSD has not been demonstrated.  

3.  The veteran does not have PTSD as a result of military 
service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 1112, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in September 2005, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  The veteran was notified of his 
responsibility to submit evidence which showed that he had a 
disability at present which was related to service, of what 
evidence was necessary to establish service connection, and 
why the current evidence was insufficient to award the 
benefits sought.  

The veteran's service medical records and all VA and private 
treatment records identified by him have been obtained and 
associated with the claims file.  The veteran was afforded an 
opportunity to testify at a personal hearing, but declined.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  Based on a review of the claims 
file, the Board finds that there is no indication in the 
record that any additional evidence relevant to the issue to 
be decided herein is available and not part of the claim 
file.  See Mayfield III.  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  In this case, the Board 
concludes that an examination is not needed because there is 
no persuasive evidence establishing an "in-service event."  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If the VA determines that the veteran 
engaged in combat with the enemy and the alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required, provided that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, the VA determines that the veteran did 
not engage in combat with the enemy or that the veteran 
engaged in combat with the enemy, but the alleged stressor is 
not combat-related, the veteran's lay testimony, by itself, 
is insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 
142 (1993).  

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.304(f) (2008); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  The Board must analyze and 
weigh the probative value and assess the credibility of the 
relevant evidence and provide a statement of reasons for 
accepting or rejecting the evidence.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. 
App. 49, 59 (1990).  The Board may not base a decision on its 
own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

The veteran contends that he has PTSD due to his Vietnam 
experiences.  The veteran described his most significant 
stressor was when he was caught sleeping on guard duty one 
night by an officer and NCO.  He said that the officer put a 
pistol to his head and pulled the trigger, but that the gun 
misfired, and that the officer reloaded his weapon and was 
about to pull the trigger when the NCO stopped him.  The 
veteran reported that he became depressed and had difficulty 
sleeping since that incident.  The veteran also reported that 
his area came under rocket and mortar attack on numerous 
occasions while he was in Vietnam.  

The existence of a valid service stressor is a factual 
question for VA adjudicators, based on an assessment of the 
credibility and probative weight of all the evidence.  The 
Board is not bound to accept the veteran's uncorroborated 
accounts of alleged stressors during service, nor is the 
Board required to accept the unsubstantiated opinions that 
alleged PTSD had its origins in service.  This is 
particularly true where there has been a considerable passage 
of time between punitive stressful events recounted by a 
veteran and the onset of alleged PTSD.  Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991), reconsidered, 1 Vet. App. 406 
(1991).  The veteran's lay assertions regarding his claimed 
stressors is insufficient, standing alone, to establish 
service-connection.  Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).  

In this regard, the Board notes that the veteran was 
requested to provide VA with a detailed description of the 
stressors that he believed caused his current psychiatric 
problems.  However, the veteran has not provided any specific 
information that would allow for meaningful stressor 
development.  The only alleged stressors that the veteran has 
provided are anecdotal in nature and can not be objectively 
verified without more information.  Although the veteran 
indicated in his substantive appeal, received in June 2006, 
that he would provide VA with additional information, 
including buddy statements, no additional evidence has been 
received.  

The current evidence of record includes a diagnosis of PTSD 
by VA social worker in July 2005, based on the veteran's 
history of having been "shelled" in Vietnam and the guard 
duty incident.  The social worker did not included any 
discussion any analysis as to the basis of his opinion.  A 
private psychiatric report, dated in November 1997 and 
received in July 2005, indicated that the veteran reported a 
history of nightmares, some of which were related to Vietnam, 
since starting on antidepressant medication.  The 
psychiatrist indicated that the veteran's reported history 
was consistent with mild PTSD, but that it was not clear 
whether he met the full diagnostic criteria for a diagnosis.  
He also noted that there was no history of a prior diagnoses 
of PTSD.  The diagnoses included dysthymia, major depression, 
and alcohol dependence in early, full remission.  

In this case, the veteran's alleged stressors are general in 
nature and can not be confirmed without more detailed 
information.  Without such information, there is nothing VA 
can do to assist with verification of his stressors.  The 
duty to assist is not a one-way street.  Wood v. Derwinski, 1 
Vet. App. 190 (1990).  In Bloom v. West, 12 Vet. App. 185, 
187 (1999), the Court held that a medical opinion based on 
speculation, without supporting clinical data or other 
rationale does not provide the required degree of medical 
certainty.  See Miler v. West, 11 Vet. App. 345, 348 (1998) 
(A bare conclusion, even when reached by a health care 
professional is not probative without a factual predicate in 
the record.)  Based on the current evidence of record, the 
Board finds that the social workers opinion was based 
entirely on the veteran's self-described history and is of 
little probative value.  

Although the veteran reported in his stressor statement, 
received in September 2005, that he became depressed and was 
not able to sleep after the guard duty incident in service, 
the service medical records showed no complaints, treatment, 
abnormalities, or diagnosis referable to any sleep or 
psychiatric problems in service.  In fact, on a Report of 
Medical History for separation from service in June 1970, the 
veteran specifically denied any history of depression or 
excess worry, trouble sleeping, terrifying nightmares, memory 
problems, or nervous trouble of any sort, and no pertinent 
psychiatric abnormalities were noted on examination at that 
time.  Similarly, the veteran made no mention of any 
psychiatric problems on his initial claim for VA (pension) 
benefits received in February 1994.  

In this case, there is little information in the file upon 
which to assess the veteran's credibility.  However, the 
available evidence of record does not show any signs or 
symptoms of a psychiatric disorder in service or until more 
than 27 years after discharged from service.  The fact that 
the veteran now claims to have had chronic depression and 
sleep disturbance since the alleged guard duty stressor 
incident in service, but specifically denied any such 
problems at the time of discharge, raises some question as to 
his ability to provide accurate and reliable information.  

While the veteran believes that he has PTSD that is related 
to service, he, as a layperson, is not competent to offer an 
opinion as to such questions of medical diagnosis or 
causation as presented in this case.  See Espiritu v. Brown, 
2 Vet. App. 492 (1992).  

After carefully considering all the evidence of record in 
light of the above criteria, the Board finds that the 
evidence, as a whole, does not support a finding of service 
connection for PTSD.  


ORDER

Service connection for PTSD is denied.  




		
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


